LILES, Judge.
Appellant was charged with possession of LSD in violation of Fla.Stat. § 404.02, F.S.A. Following his arraignment, he plead guilty and was sentenced to two years in the State Penitentiary.
The Public Defender filed a notice of appeal asking this court to review the judgment and conviction. An “Anders” brief was filed on behalf of appellant and this court entered its order allowing the appellant to file in proper person within thirty days any matters he desired to call to this court’s attention.
Appellant then filed in proper person a document entitled, Waiver of Appeal, Motion for Dismissal. He recites in his motion that the appeal was not taken in good faith; that it was frivolous; that it was without merit; that questions presented were moot; that his waiver of appeal was intelligently made; that he was coerced in no way in making the motion to dismiss; and that he “ ‘prays’ this Honorable Court dismiss the cause.”
Aside from appellant’s motion to dismiss, we have been unable to find any grounds upon which this cause could be reversed. Appellant’s plea of guilty was voluntarily given. No reversible error having been shown, we therefore affirm.
PIERCE, C. J., and MANN, J., concur.